Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 16 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
	Regarding claim 16, said claim is directed to a “computer-readable storage medium…”. The broadest reasonable interpretation of a claim drawn to a computer-readable storage medium includes forms of transitory propagating signals in view of the ordinary and customary meaning of computer-readable storage media. A transitory propagating signal is not a process, machine, manufacture or composition of matter. Applicant’s recitation of a “computer-readable storage medium” thus appears to include non-statutory, transitory embodiments.	A claim drawn to such a computer-readable storage medium may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection by further specifying that the claim is limited to “non-transitory” media, directing the claim to a “storage device” rather than a “storage medium”, or specifying that said medium “does not include a signal”.
Regarding claims 17 - 20, said claims further specify the “computer-readable storage medium” of claim 16, while failing to remedy the above noted deficiencies of claim 16. The analysis applied above to claim 16 thus is similarly applicable to claims 17 - 20.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for changing the display state of a network activity indicator based on a count value comparison, does not reasonably provide enablement for calculating said count value according to a monitored display state.	This adjustment of a count value based on the display state is worded in claim 1 as
 “calculating a count value of the network activity indicator according to the monitored setting state of the visible attribute”.  	The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to utilize or otherwise practice the invention commensurate in scope with these claims. The closest support for this subject matter is provided in paragraphs [68] and [71-72]. In these paragraphs, as well as the specification as a whole, a process is described where a count value is set to a preset value of 0. Then a check is performed; if the count value is larger than 0, the display state is set, and if the count value is less than 0, the non-display state is set; i.e., a YES or NOT state of the display is determined. 	When the YES state is set, 1 is added in to the count value in response to network activity.	When the NO state is set, 1 is subtracted from the count value in response to network activity.	However, no discussion is provided for the case when the count value is actually 0. That is, when the invention is initialized and the network activity count is 0, the display state is, according to the specification, neither in the YES state nor in the NO state. Thus neither an addition of 1 to the count value can be performed, nor can a subtraction of 1 from the count value be performed.
	Given this description, the “according to the monitored setting state of the visible attribute” language in claims 1, 11, and 16 cannot be seen within the scope of enablement.
 	Additional discussion is provided in [77, 87-88], among others, but this additional discussion merely echoes the language discussed about.
Regarding claims 2, 12, and 17, said claims further limit the “network activity indicator” language of claims 1, 11, and 16. In addition, they recite “adding 1 to the count value” when the setting state attribute is “YES” and correspondingly “subtracting 1 from the count value” when the setting state attribute is “NO”. presenting network activity. 	Based on the claims and applicants specification, in claim 2, if a network activity indicator were in the YES display state and a packet were received, a count value would be incremented. As is discussed above in the analysis of claims 1, 11, and 16, increasing count values keep the display state to YES. However, there is no mechanism for setting the display state to NO once it is set to YES, as each additional network packet further increases the count value. 	The reverse is true for the NO state. As soon as the display state is set to NO, each further incident of network activity further reduces the count value. This results in the display always being in the NO state with no mechanism to change into the YES state, regardless of either the presence or absence of network activity.	Claims 3 - 5, 13 – 15, and 18 – 20 are similarly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as they continue to rely on the features described in claims 1, 11, and 16, and fail to remedy the issues discussed above.
In order to perform a complete examination, the claim language has been interpreted broadly.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5 and 11 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pannell (US-8296421-B1).
Regarding claim 1, Pannell shows a network activity indicator presentation method, comprising:	monitoring a setting state of a visible attribute of a network activity indicator, wherein the setting state of the visible attribute comprises: setting to be a YES state and setting to be a NO state (col. 4 lines 60 – 66 – see Table 1);	calculating a count value of the network activity indicator (Fig. 9 step 914) according to the monitored setting state of the visible attribute (the count is implicitly reset as it is triggered every “N” values, and thus resets are “N” count actuations); and 	acquiring the count value corresponding to the network activity indicator (Fig. 9 step 918), and 
	Regarding claim 2, Pannell shows network activity indicator presentation method of claim 1, wherein calculating the count value of the network activity indicator according to the monitored setting state of the visible attribute comprises: 	if it is monitored that the setting state of the visible attribute is the YES state, adding 1 to the count value corresponding to the network activity indicator (col. 12 lines 1-6); and 	if it is monitored that the setting state of the visible attribute is the NO state, subtracting 1 from the count value corresponding to the network activity indicator (col. 12 lines 1-6).
	Regarding claim 3, Pannell shows wherein acquiring the count value corresponding to the network activity indicator and determining the presentation state of the network activity indicator comprises: 	acquiring the count value corresponding to the network activity indicator, and judging whether the acquired count value is larger than a preset value or not (col. 12 lines 5-15); 	if the acquired count value is larger than the preset value, determining that the network activity indicator is in the display state (col. 12 lines 5-15); and  	(SZGD-1831-USPT/00782683v1 }2if the acquired count value is smaller than or equal to the preset value, determining that the network activity indicator is in the non-display state (col. 12 lines 5-15).
	Regarding claim 4, Pannell shows the network activity indicator presentation method of claim 1, further comprising:
	Regarding claim 5, Pannell shows the network activity indicator presentation method of claim 4, wherein acquiring the count value corresponding to the network activity indicator and determining the presentation state of the network activity indicator comprises:	acquiring the count value corresponding to the network activity indicator (col. 10 lines 40-51);	comparing the acquired count value with the configured initial value (col. 10 lines 40-51); and 	determining whether the network activity indicator is in the display state or the non-display state according to a comparison result (col. 12 lines 5-15).
	Regarding claims 11 and 16, the limitations of said claims are rejected in the analysis of claim 1.
	Regarding claims 12 and 17, the limitations of said claims are rejected in the analysis of claim 2.
	Regarding claims 13 and 18, the limitations of said claims are rejected in the analysis of claim 3.
	Regarding claims 14 and 19, the limitations of said claims are rejected in the analysis of claim 4.
	Regarding claims 15 and 20, the limitations of said claims are rejected in the analysis of claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes:	Shaffer (US-8570909-B1) discloses techniques for monitoring communications; an indicator is displayed upon detecting a communication and maintained until a timeout condition occurs (Fig. 4, col.. 7 lines 52 – 65).
Dove (US-20030164771-A1) discusses LED activation techniques based on network transmissions ([36-37,45,49]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686.  The examiner can normally be reached on Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442